DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 9/20/2021 has been entered. Claim 1 was amended, claims 2-3, 20-22, and 26 were canceled, and claims 27 was new. Thus, claims 1, 4-19, 23-25, and 27 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-19, 23-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the first portion and the second portion” in line 13 is confusing, as it is unclear whether or not these are the same as the first and second portions previously claimed with the first plurality of ventilation holes or the second plurality of 
Claims 4-19, 23-25, and 27 are rejected due to dependence upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 16, 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 7,237,550 B1) in view of Szasz (US 2019/0358473 A1) and Patterson (US 2008/0245364 A1).
Regarding claim 1, as best understood, Lin discloses a protective face mask (respirator) (abstract; Figs. 4-6), comprising: 
an outer housing including a first plurality of ventilation holes (air inlet panel 312 with air holes 3121) (Figs. 4-6; col. 3, lines 24-30), the first plurality of ventilation holes comprising a first portion (top half of air holes 3121) (Figs. 4-6) and a second portion (bottom half of air holes 
a filter, wherein the filter is configured to substantially cover each hole of the first plurality of ventilation holes (cellular element 313, filter nets 314, 315, and nano-metal layer 316 all cover panel 312 with holes 3121) (Figs. 4-6; col. 3, lines 20-24); 
an inner housing (air panel 311 with air holes 3111) (Figs. 4-6) configured to cover a nose and a mouth of a user (device is for covering the user’s nose and mouth) (abstract), the inner housing including a second plurality of ventilation holes defining a first portion (top half of air holes 3111) (Figs. 4-6) and a second portion (bottom half of air holes 3111) (Figs. 4-6), wherein the filter is coupled between the outer housing and the inner housing (cellular element 313, filter nets 314, 315, and nano-metal layer 316 are between panel 312 and panel 311) (Figs. 4-6), and wherein each of the first portion of the second plurality of ventilation holes and the second portion of the second plurality of ventilation holes allow for air ingress and egress (air inflow and outflow area is substantially equal and there is no airflow constriction, thus air would be able to flow in and out through all holes) (Figs. 4-6; col. 1, lines 54-61);
and an overmold coupled to the inner housing (respirator body 30 which is coupled to panel 311) (Figs. 4-6), whereby the replaceable filter and the inner housing are located between the outer housing and the overmold (panel 311, cellular element 313, filter nets 314, 315, and nano-metal layer 316 are between the respirator body 30 and panel 312) (Figs. 4-6). 

However, Szasz teaches a face mask for filtering air (Szasz; abstract) wherein the filter is replaceable (filter can be exchanged) (Szasz; para. [0059]), the filter is removably coupled to the outer housing (filter can be exchanged, and is thus removable from the shell 12) (Szasz; para. [0059]), the inner housing detachably coupled to the outer housing (shell 12 is removable from support 16) (Szasz; para. [0059]), and the overmold removably coupled to the inner housing (face seal 24 is attached to support 16 by way of attachment apertures 21, 37 and attachment members 23, 30, and thus can be detached at those points as well (Szasz; Figs. 4-5; para. [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device such that the filter is replaceable, the filter is removably coupled to the outer housing, the inner housing detachably coupled to the outer housing, and the overmold removably coupled to the inner housing, as taught by Szasz, for the purpose of allowing an old filter to be easily exchanged for a new one (Szasz; para. [0059]) without having to replace the whole device, as well as to ensure the device can be easily disassembled for maintenance or cleaning purposes.
Lin does not disclose the first portion separated from the second portion by a first solid dividing line, the first solid dividing line being the only dividing line on the outer housing between the first portion and the second portion; and a second solid dividing line that extends between the first portion and the second portion, where the second solid dividing line defines 
However, Patterson teaches a respirator worn over the face and mouth (Patterson; Fig. 1; para. [0014]) wherein the first portion separated from the second portion by a first solid dividing line (on reversing member 133, the top portion with filter 160 and valve 135 is separated from the bottom portion with filter 170 and valve 137 by space along a line of the reversing member 133) (Patterson; Fig. 1), the first solid dividing line being the only dividing line on the outer housing between the first portion and the second portion (there is only one space and thus one line along the reversing member 133 between the top portion with filter 160 and valve 135 is separated from the bottom portion with filter 170 and valve 137) (Patterson; Fig. 1); and a second solid dividing line that extends between the first portion and the second portion (the mask around the user’s nose and mouth is divided between a first chamber 110 and second chamber 120 by a single line along the mask where the separator 140 contacts the mask) (Patterson; Fig. 1), where the second solid dividing line defines an upper chamber including the first portion with a ventilation hole (upper chamber 110 which would get airflow 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device to include a first solid dividing line, a second solid dividing line, and a partition as recited in the claimed invention, as taught by Patterson, for the purpose separating air flow between the nose and the mouth (Patterson; Fig. 1; para. [0002]; para. [0015]). With this modification, the modified Lin device 
Regarding claim 4, the modified Lin device does not teach wherein the overmold comprises a silicone overmold.
However, Szasz further teaches wherein the overmold comprises a silicone overmold (face seal 24 made of silicone) (Szasz; para. [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin overmold to comprise silicone, as taught by Szasz, for the purpose of providing suitable flexible material enabling the device to flexibly accommodate a variety of shapes and sizes of a user’s face, as well as to form an airtight seal with the user’s face (Szasz; para. [0056]).
Regarding claim 5, Szasz teaches wherein the silicone overmold is further configured to form a seal against a face of the user (face seal 24 maintains an airtight seal with the user’s face) (Szasz; para. [0056]).
Regarding claim 6, Patterson teaches wherein the upper chamber is configured to receive the nose of the user and the lower chamber is configured to receive the mouth of the user (nose in first chamber 110, mouth in second chamber 120) (Patterson; Fig. 1).
Regarding claim 7, the modified Lin device teaches wherein a division, via the partition, of the inner housing into the upper chamber and the lower chamber is configured to reduce moisture collection on the replaceable filter (as the combination of Lin and Patterson teaches the claimed structure of a division via the partition as claimed with the Patterson separator 140 on the Lin respirator body 30, the modified Szasz device structure would be expected to function to reduce moisture collection as claimed).
Regarding claim 16, Lin device discloses wherein the replaceable filter comprises four layers (cellular element 313, filter nets 314, 315, and nano-metal layer 316 comprise the filter) (Figs. 4-6; col. 3, lines 20-24).
Regarding claim 18, the modified Lin device teaches wherein the outer housing defines a first width and the inner housing defines a second width (both panels 311 and 312 have a width) (Lin; Figs. 4-6), but does not teach wherein the first width is larger than the second width.
However, Szasz further teaches wherein the outer housing defines a first width and the inner housing defines a second width, wherein the first width is larger than the second width (shell 12 and support 16 are removably connected via a snap fit; with the snap fit, shell 12 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device inner and outer housings such that the first width is larger than the second width, as taught by Szasz, for the purpose of providing the Lin housings with appropriate dimensions having  a specific suitable mechanism for connection which allows for the housings to be conveniently removable from each other, thereby facilitating the exchange of the filter between them (Szasz; para. [0059]).
Regarding claim 23, Lin discloses wherein the replaceable filter is arranged and configured to cover an entire surface of the inner housing (cellular element 313, filter nets 314, 315, and nano-metal layer 316 cover the surface of panel 311) (Figs. 4-6).
Regarding claim 25, Lin discloses wherein the outer housing and the inner housing define substantially the same shape (both housings are rectangular) (Figs. 4-6).
Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Szasz and Patterson as applied to claim 1 above, and in further view of Moulton et al. (US 2018/0008848 A1).
Regarding claim 8, the modified Lin device teaches the invention as previously claimed, but is silent on wherein the outer housing is configured to receive the inner housing via a friction fit.
However, Moulton further teaches a face mask (Moulton; abstract) wherein the outer housing is configured to receive the inner housing via a friction fit (front grill is held on to mask body by a friction fit) (Moulton; para. [0048]).

Regarding claims 13-14, the modified Lin device teaches a strap (strap attached to respirator body 30) (Lin; Figs. 4-6), but does not teach wherein the outer housing comprises a first aperture 17located along a first side of the outer housing and a second aperture located along a second side of 18the outer housing located opposite the first side, wherein the first aperture and the second aperture 19are configured to receive a strap, wherein the strap comprises a material that is 22configured to stretch.
However, Moulton further teaches wherein the outer housing comprises a first aperture 17located along a first side of the outer housing (connector 20 on left side of mask 10) (Moulton; Figs. 1B, 5B) and a second aperture located along a second side of 18the outer housing located opposite the first side (connector 20 on right side of mask 10) (Moulton; Figs. 1B, 5B), wherein the first aperture and the second aperture 19are configured to receive a strap (attachment straps shown received by connectors 20) (Moulton; Fig. 5B; para. [0061]), wherein the strap comprises a material that is 22configured to stretch (attachment straps are stretchable, or elastic) (Moulton; Fig. 5B; para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin face mask by substituting the Lin strap mechanism for the first aperture, second aperture, and strap as taught by Moulton, for .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Szasz and Patterson as applied to claim 1 above, and further in view of Bishop (US 2002/0185134 A1).
Regarding claims 9-10, the modified Lin device teaches the invention as previously claimed, but does not teach wherein the outer housing is configured to receive 3the inner housing via a channel lock, wherein the outer housing comprises a female portion 6of the channel lock that extends around an inner perimeter of the outer housing and the inner 7housing comprises a male portion of the channel lock that extends around an outer perimeter of 8the inner housing.
However, Bishop teaches a face mask (Bishop; abstract) wherein the outer housing is configured to receive 3the inner housing via a channel lock (frame 10 receives canopy 2 via a push-fit utilizing the channel 15 with enlarged portion 16 to hold edge 25 with bead 26) (Bishop; Figs. 1, 4; para. [0016]), wherein the outer housing comprises a female portion 6of the channel lock that extends around an inner perimeter of the outer housing (frame 10 with channel 15 and enlarged portion 16) (Bishop; Figs. 1, 4; para. [0016]) and the inner 7housing comprises a male portion of the channel lock that extends around an outer perimeter of 8the inner housing (canopy 2 with edge 25 and bead 26) (Bishop; Figs. 1, 4; para. [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device such that the outer .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Szasz and Patterson as applied to claim 1 above, and further in view of Ren et al. (US 2010/0040655 A1).
Regarding claims 11-12, the modified Lin device teaches the invention as previously claimed, but does not teach wherein the outer housing and the inner housing 11comprise a material configured to impart at least one of anti-bacterial, anti-viral, and anti-fungal 12properties to the protective face mask, wherein the material comprises silver nanoparticles.
However, Ren teaches a nanoparticle compound (Ren; abstract) which includes silver nanoparticles (Ren; para. [0027]) which is used to coat a variety of products including face masks in order to imbue the products with anti-viral properties (Ren; para. [0071]; para. [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin device to include silver nanoparticles, as taught by Ren, for the purpose of providing the face mask with anti-viral properties and thereby assist in creating a viral-free environment (Ren; para. [0071]; para. [0119]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Szasz, Patterson, and Moulton as applied to claim 14 above, and further in view of Ren.
Regarding claim 15, the modified Lin device teaches the invention as previously claimed, but does not teach wherein the material includes silver nanoparticles.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin strap to include silver nanoparticles, as taught by Ren, for the purpose of providing the strap of the face mask with anti-viral properties and thereby assist in creating a viral-free environment (Ren; para. [0071]; para. [0119]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Szasz and Patterson as applied to claim 1 above, and further in view of Kim (US 2008/0223370 A1).
Regarding claim 17, the modified Lin device teaches the invention as previously claimed, but does not teach wherein the four layers comprise a first sealed filter, 29a flux filter, a carbon filter, and a second sealed filter.
However, Kim teaches a dustproof mask (Kim; abstract) wherein the replaceable filter comprises four layers, wherein the four layers comprise a first sealed filter, 29a flux filter, a carbon filter, and a second sealed filter (filter comprises the layers of dustproof nonwoven fabric 70, carbon filter 80, antibiotic nano-silver filter 90, and dustproof nonwoven fabric 100) (Kim; Fig. 5; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin filter to comprise the four layers, .
Claims 19, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Szasz and Patterson as applied to claim 1 above, and in further view of Reisman (US 2005/0121029 A1).
Regarding claim 19, the modified Lin device teaches the invention as previously claimed, but does not teach wherein each hole in the first plurality of ventilation holes defines a first area and each hole in the second plurality of ventilation holes defines a second area, wherein the second area is larger than the first area.
However, Reisman teaches a protective breathing device (Reisman; abstract) wherein each hole in the first plurality of ventilation holes defines a first area and each hole in the second plurality of ventilation holes defines a second area, wherein the second area is larger than the first area (with a first plurality of ventilation holes being the inlet openings of cover 50, the second plurality of ventilation holes would be the honeycomb shaped receptacles 54 in member 48; the size of the round openings 62, 56 in the cover 50 are smaller than the hexagonal receptacles 54) (Reisman; Figs. 5-6; para. [0038]; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin air holes 3121 to be smaller circular holes and the air holes 3111 to be larger hexagonal holes, thus teaching each hole in the first plurality of ventilation holes defines a first area and each hole in the second plurality of ventilation holes defines a second area, wherein the second area is larger than the first area, as taught by Reisman, for the purpose of ensuring inflow is continuously treated (Reisman; para. 
Regarding claim 24, the modified Lin device teaches wherein the first portion of the second plurality of ventilation holes and the second portion of the second plurality of ventilation holes are arranged in a honeycomb pattern (all the Lin holes 3111 were modified by Reisman to be hexagonal) (Lin, Figs. 4-6; Reisman, Figs. 5-6, para. [0038], para. [0042]).
Regarding claim 27, the modified Lin device teaches wherein each hole in the first plurality of ventilation holes defines at least one of a substantially round shape and a substantially ovoid shape, and wherein each hole in the second plurality of ventilation holes defines a substantially hexagonal shape (all the Lin holes 3121 were modified by Reisman to be circular, and all the Lin holes 3111 were modified by Reisman to be hexagonal) (Lin, Figs. 4-6; Reisman, Figs. 5-6, para. [0038], para. [0042]).
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections of the previous office action. The Examiner agrees, and has thus withdrawn the rejections. However, the claim amendments have raised a new 35 U.S.C. 112(b) rejection as discussed above.
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground(s) of rejection with new additional Lin reference being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785